Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicants amended the claims. The amended independent claims recite:
Claim 1. A substrate processing apparatus comprising: 
a liquid processing tank configured to store a processing liquid and positioned below a drying chamber; 
a mover configured to move a plurality of substrates immersed in the liquid processing tank to a position above a liquid surface of the processing liquid; 
an ejector including an upper nozzle and a lower nozzle configured to eject an inert gas, the lower nozzle also configured to eject a vapor of an organic solvent toward portions of the plurality of substrates that are exposed from the liquid surface; and 
a controller configured to control an overall operation of the substrate processing apparatus, 
wherein the controller is programmed to eject an inert gas from the upper nozzle and the lower nozzle when the plurality of substrates are immersed in the processing liquid, switch an ejected gas from the lower nozzle from the inert gas to the vapor of the organic solvent, change an ejection flow rate of the vapor ejected by the lower nozzle as the plurality of substrates are moved to the position above the liquid surface of the processing liquid by the mover, and wherein the lower nozzle is disposed at a position lower than a height position of upper ends of the plurality of substrates when the upper halves of the plurality of substrates are completely exposed from the liquid surface.

Claim 19. A substrate processing method comprising: 
immersing a plurality of substrates in a processing liquid stored in a liquid processing tank; 
ejecting an inert gas from an upper nozzle and a lower nozzle when the plurality of substrates are immersed in the processing liquid; 
switching an ejected gas from the lower nozzle from the inert gas to a vapor of the organic solvent; 
moving the plurality of substrates to a position above a liquid surface of the processing liquid after the switching; and 
ejecting the vapor of an organic solvent toward portions of the plurality of substrates that are exposed from the liquid surface from a lower nozzle, during the moving the plurality of substrates, 
wherein in the ejecting the vapor of the organic solvent from the lower nozzle, an ejection flow rate of the vapor is changed as the plurality of substrates are moved to the position above the liquid surface of the processing liquid, and 
wherein the lower nozzle is disposed at a position lower than a height position of upper ends of the plurality of substrates when the upper halves of the plurality of substrates are completely exposed from the liquid surface.
WO 2005/098918 is cited to show the state of the art with respect to apparatuses and methods for cleaning and drying the substrates.
This document and the documents cited and applied in the previous Office action are considered to be the closest prior art with respect to the amended claims.
However, the prior art taken alone or in combination fails to teach or reasonably suggest the apparatus and the method as claimed.
Specifically, with respect to claim 1 and the dependent claims the prior art fails to teach or reasonably suggest an ejector as claimed with nozzles as claimed and a controller programmed as claimed together with all other limitations recited by the claims.
As for claim 19 and the dependent claim 20 the prior art fails to teach or fairly suggest the steps of ejecting inert gas as claimed, switching as claimed, ejecting of vapor of an organic solvent as claimed changing the flow rate of the vapor as claimed together with other steps recited by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711